              Case 2:19-cr-00010-RSM Document 61 Filed 08/22/19 Page 1 of 4



 1                                                                       Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
10
                                                                  NO. CR19-010RSM
11    UNITED STATES OF AMERICA,
12                             Plaintiff,                         UNITED STATES’ RESPONSE TO
                                                                  DEFENDANTS’ MOTION TO EXCLUDE
13                        v.                                      IRRELEVANT AND PREJUDICIAL
14                                                                EVIDENCE AT TRIAL
      HUAWEI DEVICE CO., LTD.,
15    HUAWEI DEVICE USA, INC.,
16                             Defendants.
17
18          The United States of America, by and through Tessa M. Gorman, First Assistant

19 United States Attorney for the Western District of Washington (Acting Under Authority
20 Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
21 Velamoor, Assistant United States Attorneys for said District, hereby files this response
22 to the Defendants’ Motion to Exclude Irrelevant and Prejudicial Evidence at Trial
23 (Dkt. 53).
24        The defendants move the Court in limine for a ruling excluding at trial evidence

25 related to the allegations contained in paragraphs 38, 47, and 48 of the Indictment. These
26 allegations concern a report issued by the United States House of Representatives
27 Permanent Select Committee on Intelligence, finding, among other things, that Huawei
28 engaged in a “pattern of disregard for the intellectual property rights of other entities and
     RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE AT                        UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET SUITE 5220
     TRIAL / United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:19-cr-00010-RSM Document 61 Filed 08/22/19 Page 2 of 4



 1 companies in the United States”; lawsuits in which Huawei was sued for theft of
 2 intellectual property by Cisco and Motorola; and a Huawei bonus program designed to
 3 reward Huawei employees for stealing confidential information from competitors.
 4 Indictment ¶¶ 37, 47, 48. The defendants argue primarily that none of this evidence is
 5 admissible under Federal Rule of Evidence 404(b), and that it is not otherwise relevant to
 6 the charges and therefore is inadmissible under Rules 401, 402, and 403.
 7          The defendants’ Motion to Exclude is premature under the Case Scheduling Order
 8 entered by this Court on March 8, 2019, as stipulated to by the parties. Dkt. 39. That
 9 Order sets a deadline of November 4, 2019, by which time the government must provide
10 notice of intent to admit evidence pursuant to Rule 404(b). Dkt. 39 at page 2, lines 4-5.
11 In turn, the Order provides a date of December 2, 2019, for the filing of motions to
12 exclude evidence under Rule 404(b) and “initial motions in limine.” Dkt. 39 at page 2,
13 lines 6-7.
14          Under the Court’s Order, the government is not required to provide notice under
15 Rule 404(b) for another ten weeks. There are good reasons that this date was set closer to
16 the trial date. First, the government’s investigation is ongoing, and as a result, additional
17 information bearing upon the 404(b) notice may still yet be gathered. Second, the
18 government is in the process of organizing its evidence for trial with a view towards
19 identifying, in a comprehensive manner, the evidence it intends to offer under
20 Rule 404(b), rather than engaging in the sort of piecemeal process that would result from
21 litigating the defendants’ motion at this time. Although the government looks forward to
22 the opportunity to set forth the various reasons why evidence relating to the allegations in
23 paragraphs 38, 47, and 48 should be admitted at trial, it is premature for it to do so now.
24        WHEREFORE, the government requests that the Court strike the Motion to
25 Exclude without prejudice, and instruct the defendants to refile the motion subsequent to
26 their receipt of the government’s 404(b) notice. This procedure would not prejudice the
27
28
     RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE AT                        UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET SUITE 5220
     TRIAL / United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
              Case 2:19-cr-00010-RSM Document 61 Filed 08/22/19 Page 3 of 4



1 defendants in any way, and would be consistent with the Case Scheduling Order entered
2 by the Court upon the stipulation of the parties.
3                   DATED this 22nd day of August, 2019.
4
5                                                              Respectfully submitted,
6                                                              TESSA M. GORMAN
7                                                              First Assistant United States Attorney
                                                               (Acting Under Authority Conferred by
8                                                              28 U.S.C. § 515)
9
10                                                             s/ Todd Greenberg
11                                                             TODD GREENBERG
                                                               THOMAS WOODS
12                                                             SIDDHARTH VELAMOOR
13                                                             Assistant United States Attorneys
                                                               700 Stewart Street, Suite 5220
14                                                             Seattle, WA 98101-1271
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE AT                        UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET SUITE 5220
     TRIAL / United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 3
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
               Case 2:19-cr-00010-RSM Document 61 Filed 08/22/19 Page 4 of 4



1
                                       CERTIFICATE OF SERVICE
2
             I hereby certify that on August 22, 2019 I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF system which will send notification of such
4
     filing to the attorney(s) of record for the defendant(s).
5
6
                                                                s/Jenny Fingles
7                                                               JENNY FINGLES
8                                                               Legal Assistant
                                                                United States Attorney’s Office
9                                                               700 Stewart, Suite 5220
10                                                              Seattle, Washington 98101-1271
                                                                Phone: 206-553-7970
11                                                              E-mail: jenny.fingles@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      RESPONSE TO DEFENDANTS’ MOTION TO EXCLUDE EVIDENCE AT                        UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET SUITE 5220
      TRIAL / United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 4
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
              Case 2:19-cr-00010-RSM Document 61-1 Filed 08/22/19 Page 1 of 2



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
8
                                        AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                    NO. CR19-010RSM
11
                                Plaintiff,
                                                                    ORDER STRIKING WITHOUT
12
                           v.                                       PREJUDICE DEFENDANTS’ MOTION
13                                                                  TO EXCLUDE IRRELEVANT AND
                                                                    PREJUDICIAL EVIDENCE AT TRIAL
14     HUAWEI DEVICE CO., LTD.,
       HUAWEI DEVICE USA, INC.,
15
                    Defendants.
16
17
             The Court, having considered the parties’ briefing and the relevant record on the
18
     Defendants’ Motion to Exclude Irrelevant and Prejudicial Evidence at Trial (Dkt. 53),
19
     HEREBY strikes the motion without prejudice. The defendants may refile the motion at
20
     a time consistent with the Court’s Case Scheduling Order (Dkt. 39), and subsequent to
21
     the government’s provision of notice under Federal Rule of Evidence 404(b) under the
22
     terms of that Order.
23
24
             DATED this ____ day of August, 2019.
25
26
27                                                              ______________________________
                                                                RICARDO S. MARTINEZ
28
                                                                Chief United States District Judge
      ORDER STRIKING MOTION TO EXLUCDE EVIDENCE                                  UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 1
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:19-cr-00010-RSM Document 61-1 Filed 08/22/19 Page 2 of 2



1
     Presented by:
2
3 TESSA M. GORMAN
  First Assistant United States Attorney
4
  (Acting Under Authority Conferred by 28 U.S.C. § 515)
5
6
     s/ Todd Greenberg
7    TODD GREENBERG
     THOMAS WOODS
8
     SIDDHARTH VELAMOOR
9    Assistant United States Attorneys
     700 Stewart Street, Suite 5220
10
     Seattle, WA 98101-1271
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER STRIKING MOTION TO EXLUCDE EVIDENCE                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Huawei Device Co., Ltd., et al. (CR19-010RSM) - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
